NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOHN L. VIEGAS,
Claimamf-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0n,dent-Appellee.
2012-7075 `
Appeal from the United States Court of Appea1S for
Veterans Claims in case n0. 10-0568, Judge Alan G.
Lance, Sr.
ON MOTION
ORDER
John L. Viegas moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT IS ORDERED THAT2

VlEGAS V. DVA
The motion is granted
2
FoR THE CoURT
  2  /s/ Jan Horbaly
Date J an Horba1y
cc: Linda E. B1auhut, Esq.
Jeanne E. Davidson, Esq.
Clerk
521 Fn.En
U.S. CDURT 0F APPEALS
11-lEFEDERALClRCUi'lF0H
FEB 22 2012
JAN HORBAlY
CLEHK
n